Title: To Alexander Hamilton from Gouverneur Morris, 25 September 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



Dear Sir
Paris 25. September 1792.

I transmitted on the sixteenth of last month Copies of my correspondence with the Commissaries of the Treasury to Mr. Jefferson, and on the seventeenth I inform’d you thereof. I now enclose to you my Correspondence on the same Subject with Mr. Short so that you may see exactly how that Matter stands and be able to act knowingly if called on to take any steps in relation to it. You will see that by an unfortunate Coincidence of Events some Ground is given for question in one of the Cases which may be supposed to result from the late Overset of the Constitution. Mr. Shorts zeal for the Interests of the United States led him to insist on Conditions unsuited to the State of Affairs, and as he afterwards gave up the Point it might be argued that this payment was made to a Party which he had already declared incompetent &c. &c. My answer of the twentieth to Mr. Lebruns letter of the ninth (of both which Copies are enclos’d) is calculated, as you will see, to stifle that question in the Birth. I prefer sending this Correspondence directly to you, instead of passing it thro the Secretary of States Office, because the letter from Mr. LeBrun has too much the air of a Complaint against Mr. Short for me to transmit it in a Channel which may give it any publicity: and this for two reasons, first that the Obloquy to which the Servants of Government are exposed has sufficient Aliment and more than sufficient already, and next that even if Blame were due I would not be instrumental in calling it forth.
